Title: From Thomas Jefferson to James Philip Puglia, 24 June 1808
From: Jefferson, Thomas
To: Puglia, James Philip


                  
                     Washington June 24. 08.
                  
                  Th: Jefferson presents his compliments to M. Puglia, and his thanks for the MS. of his comedy on the embargo, which he has read with pleasure. the weapon of ridicule can never be more lawfully employed than in support of truth & reason. yet he supposes the party of anti-embargoists, too numerous in the commercial cities to suffer their incivism to be blazoned on the stage. he wishes them however the boon of reformation & to M. Puglia the honor of administering it.
               